DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 5, change “booting” to “boosting”.
In claim 7, line 3, claim “resistant” to “resistance”.
Authorization for this examiner’s amendment was given in an interview with Mike Jacobs on 5 January 2022.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a charged particle beam device having a filament, a boosting circuit configured to boost a voltage to be supplied to the filament, and a control unit configured to estimate a remaining duration in which a the filament is normally usable, wherein the control unit estimates the remaining duration by measuring a voltage or current on the low-voltage side of the boosting circuit.
In the prior art, filament circuits which can estimate the remaining lifetime of the filament are taught by Ito (US 20160238636 A1), Kawana (US 20080073556 A1) and Overstreet (US 20150355264 A1), but they do not teach estimating the duration by measuring a voltage or current on the low-voltage side of a boosting circuit which allows lifetime estimation with a cheap and simple circuit configuration as described in the current specification.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID E SMITH/Examiner, Art Unit 2881